CORRECTED EXAMINER'S AMENDMENT
The purpose of this “Corrected Examiner’s Amendment” is to consider the IDS filed on 2/10/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 9, line 5, replaced “of the battery” with “the battery”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of CN 107317066 (hereinafter CN’066) teaches a heating control method of a power battery and a power battery, the method (see Figure 4) comprising: detecting the current environment and if the power battery temperature meets the heating preset condition; detecting the current environment of the power battery when meeting the heating condition, controlling the heating device to intermittently heating the 
S41, controlling the heating device to heat the power battery, wherein, the power cell may include a plurality of battery cells.
S42, obtaining the battery cells temperature difference between the maximum temperature and the minimum temperature of the battery cells, and judging whether the temperature difference value is less than or equal to the second threshold value.
S43, when the temperature is less than the first threshold value and the temperature difference is less than or equal to the second threshold value, re-executing the step of controlling heating device for heating the power battery of the step, that is, returning to execute step S41.
S44, when the temperature of battery cell is larger than or equal to the first threshold value, controlling the charge device to charge the power battery, regardless of the temperature difference is less than or equal to the second threshold value or larger than the second threshold value.
S45, when the temperature of battery cell is less than the first threshold value and the temperature difference value is greater than the second threshold, continuing to stop heating of the power battery, until the temperature difference is less than or equal to the second threshold, re-executing the step of controlling the heating device, returning to execute step (step S41) of the power battery is heated, or the temperature of battery cell larger than or equal to the first threshold value, executing control charge device for charging the power battery of the step.  Specifically, when judging the temperature of battery cell being less than the first threshold value, and when the temperature 
	Consequently, CN’066, as set forth above, teaches a battery heating system (see at least pages 5-6 of the translation), comprising:
a temperature sampling module configured to sample a target sampling temperature, wherein the target sampling temperature comprises a real-time temperature of a battery module set or a real-time temperature of an external environment of a battery pack to which the battery module set belongs (page 4, lines 25-30), the battery module set comprises N battery modules, and N is a positive integer;
CN’066 fails to teach a control module configured to control a heating module to enter a first heating mode when the target sampling temperature is not lower than a preset expected heating temperature;

CN’066 teaches wherein the control module is configured to:
control the heating module to enter a second heating mode if the target sampling temperature is lower than a preset initial charging temperature, wherein the preset initial charging temperature is lower than the preset expected heating temperature, and the second heating mode comprises using the external electric energy to continuously heat the battery module set (see step S43 above which comprises: re-executing the step of controlling heating device for heating the power battery of the step);
determine whether the target sampling temperature is lower than the preset expected heating temperature after a preset first time period has elapsed since the heating module is controlled to enter the second heating mode;
CN’066 fails to teach controlling the heating module to enter the first heating mode (as set forth above) if the target sampling temperature is not lower than the preset expected heating temperature, and
CN’066 teaches wherein the control module is further configured to:
control the external charging device to enter a third working mode if the target sampling temperature is not lower than the preset initial charging temperature, wherein the third working mode comprises using the external electric energy to charge the battery module set (see S44, when the temperature of battery cell is larger than or equal to the 
CN’066 fails to teach determining whether the target sampling temperature is lower than the preset expected heating temperature after the preset first time period has elapsed since the external charging device is controlled to enter the third working mode; control the heating module to enter the first heating mode (as set forth above) if the target sampling temperature is not lower than the preset expected heating temperature.  In conclusion, the closest prior art of record fails to teach or make obvious the instantly claimed battery heater and battery heating method when combined with all the configurations of the instantly claimed control module of claim 1.
Relevant art has been cited in the attached PTO-892 form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/								2/14/2022Primary Examiner, Art Unit 1725